Citation Nr: 1004086	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  03-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for skeletal blastomycosis, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board denied service connection 
for skeletal blastomycosis in October 2005.  In March 2007, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a Memorandum Decision vacating only that part 
of the Board's October 2005 decision that denied service 
connection for skeletal blastomycosis.  The Board was ordered 
to readjudicate the issue.  In September 2007, the Board 
remanded the issue for additional notice and development 
consistent with the Court's March 2007 Memorandum Decision.  
The Board also obtained Veterans Health Administration expert 
opinions (VHA opinions) pursuant to 38 C.F.R. § 20.901 to 
assist in reaching an equitable disposition of the appeal.  
The record shows that all notice and development actions 
ordered by the September 2007 Board remand have been 
completed.  The issue is ready for appellate review.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that 
skeletal blastomycosis is etiologically related to any 
incident of active service, including herbicide exposure.  

2.  The competent medical evidence does not show that the 
Veteran's present neurological disorders of the right lower 
extremity are etiologically related to any incident of active 
service, including herbicide exposure.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
skeletal blastomycosis, to include as due to herbicide 
exposure, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to a 
compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, because the Veteran served in Vietnam, he is 
presumed to have been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6)(iii) (A Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service).


When a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  However, skeletal blastomycosis is not among 
those presumptively linked disorders, and VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

Although the Veteran has the requisite service in Vietnam, 
demonstrated by his DD Form 214, and he is presumed to be 
exposed to herbicides, service connection is denied on a 
presumptive basis because skeletal blastomycosis is not 
recognized as a presumptive disease.  See id.
 
Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the Veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).



Evidence

The Veteran's service treatment records do not show any 
findings related to skeletal blastomycosis.  Rather, the 
Veteran contends that herbicide exposure, including Agent 
Orange, during his service in Vietnam resulted in the 
subsequent development of skeletal blastomycosis.  As noted 
above, the Veteran is presumed to have been exposed to 
herbicide during service.  38 C.F.R. § 3.307(a)(6)(iii).  

In December 2000, the Veteran recently experienced pulmonary 
disorder and started complaining about numbness in his right 
leg.  Dr. W.C. diagnosed multi focal skeletal blastomycosis 
the following month and started treatment.  In August 2001, 
Dr. W.C. determined that the blastomycosis had been 
successfully treated.  

The record contains numerous medical opinions on the etiology 
of blastomycosis.  First, Dr. W.C. stated in a July 2002 
letter that there was no relationship between Agent Orange 
and blastomycosis.  However, he noted that the Veteran had 
nerve dysfunction of the right lower extremity without a 
known etiology and was referred to a neurologist for 
treatment.  Dr. W.C. reported that it was "at least 
possible" that the neuropathy resulted from Agent Orange.  

In this connection, it is noted that a March 2002 VA 
neurology examination report documented diagnoses of: 
"Presumed spinal cord lesion as a result of fungal lesion to 
the cord" and "Possible mild peripheral neuropathy."

The Veteran visited Dr. R.W., a neurologist, to treat his 
right leg weakness.  Dr. R.W. did not opine conclusively as 
to the etiology or the approximate date of onset of 
neurological symptoms or blastomycosis.  Nevertheless, his 
reports included the following pertinent statements: "[The 
Veteran] wants to blame everything on the defoliant while he 
was in Vietnam; however, his leg problem has not been that 
long, but it has been many years."; "He has neurological 
damage in his right leg, and I am not sure of the reason."; 
"Definite reason for his foot drop was not noted [referring 
to nerve conduction test results]."; and "I am unsure of what 
is going on with this gentleman."  Dr. R.W.'s August and 
September 2002 treatment records.  


The Veteran began seeking VA medical treatment in May 2005.  
Upon his initial evaluation, the physician noted right lower 
extremity disorders, which he classified as neuropathy.  From 
May 2005 to the present, the Veteran sought regular VA 
neurology treatment for his right lower extremity.  

An April 2009 VA examination report is associated with the 
record.  The VA physician reviewed the claims file and noted 
the relevant medical history.  Presently, the Veteran 
complained of having occasional "aching" of his right 
groin, knee, anterior leg, and instep of the right foot.  He 
experienced flare-ups approximately four times per week that 
were alleviated by Aleve and rest.  Since 2005, the Veteran 
had been limited in his mobility; he required a cane and 
right ankle brace for ambulation and use of a wheelchair for 
movement of a longer distance.  Upon physical examination of 
the right lower extremity, the physician observed scarring, 
but lack of tenderness.  Active flexion of the right knee was 
limited due to weakness.  The Veteran could not actively lift 
his right foot.  The physician diagnosed treated skeletal 
blastomycosis; as present X-ray studies and March 2002 
treatment records did not show "holes in bones."  She 
explained that blastomycosis is acquired by inhalation of 
mold spores, and the inhalation may not immediately cause 
clinical symptoms.  Nevertheless, she affirmed that it was 
"unlikely" a latent pulmonary infection would manifest 30 
years later as blastomycosis.  Instead, she attributed the 
etiology of the present lower right extremity weakness to 
demyelinating lesion of the cervical spinal cord.  Since the 
etiology for the demyelinating lesion of the cervical spinal 
cord had not been determined, she could not form a medical 
opinion as to whether it related to active service without 
resort to speculation.   

After considering the VA physician's opinion in the April 
2009 VA examination report, the Board sought additional 
medical expert opinions from a neurologist and an infectious 
disease specialist.  The neurologist was asked to determine 
whether the Veteran presently has a demyelinating disorder or 
other disability causing the right leg weakness.  The Board 
also directed the neurologist to opine as whether the 
demyelinating disorder or other disability causing the right 
leg weakness is more likely related to the Veteran's active 
service, including his presumed exposure to herbicides.  The 
infectious disease specialist was to determine whether the 
Veteran had active skeletal blastomycosis or any associated 
residual disability.  For any presently active skeletal 
blastomycosis or associated residual disability, the 
infectious disease specialist was to comment on whether it is 
more likely related to active service, to include herbicide 
exposure.  

A neurologist, M.K., MD, submitted an opinion.  Dr. M.K. 
provided an extensive recitation of the Veteran's 
neurological medical history.  Based on her review of the 
record, Dr. M.K. diagnosed probable neuromyelitis optica, but 
remarked that she would need a cerebral spinal fluid 
evaluation for a definitive diagnosis.  

Dr. M.K. explained that neuromyelitis is a demyelinating 
disorder of the central nervous system that affects the optic 
nervous system as well as the cervical spine.  She noted MRI 
studies of the cervical spine showed lesions without 
enhancement and that October 2008 medical records showing 
complaints of abnormal vision indicating optical nerve 
involvement.  Neuromyelitis optica typically begins between 
the ages of 20 to 40.  She noted the Veteran's complaints of 
right leg weakness began around the age of 40 as consistent 
with neuromyelitis optica.  Dr. M.K. discounted the 
possibility that the right leg weakness resulted from a 
residual disability from blastomycosis.  She cited a medical 
study showing that blastomycosis results in spinal lesions 
with "intense enhancement" and this is not documented in 
the Veteran's medical history.  Thus, she concluded 
neuromyelitis optica is likely present, rather than a fungal 
infection of the spinal cord as a residual of blastomycosis.     

Dr. M.K. also examined the possibility of peripheral 
neuropathy being present.  She noted that peripheral 
polyneuropathy as related to herbicide exposure is 
characterized by symmetric sensory loss.  However, throughout 
the record, the Veteran maintained a greater weakness in his 
right lower extremity.  Additionally, herbicide related 
peripheral neuropathy must manifest within a year of 
exposure.  In this instance, it was not until many years 
following exposure that right leg weakness symptoms 
manifested.  

In summary, Dr. M.K. opined that the Veteran had probable 
neuromyelitis optica.  While the etiology for this disorder 
is not known, she stated that there is no evidence linking 
its etiology to herbicide exposure.  She concluded there is 
less than a 50 percent chance that the probable neuromyelitis 
optica had any etiological relationship to the Veteran's 
active service, including the presumed herbicide exposure.  

The claims file was also reviewed by C.T., MD, an infectious 
disease specialist.  He recited the Veteran's treatment for 
skeletal blastomycosis.  The Veteran's initial symptoms 
consisted of pulmonary disorders, followed by the complaints 
of right lower extremity disorders.  A biopsy of the right 
tibia lytic lesion confirmed the presence of blastomyces 
dermatitidis.  Although initially an MRI of the thoracic 
spine did not show fungal culture, a vertebrae biopsy two 
months following the initial thoracic spine MRI returned 
positive for blastomyces dermatitidis.  Dr. C.T. stated that 
the blastomyces dermatitidis is common to the south central 
and north central United States, including Mississippi.  
Although noted to exist outside the U.S., it has not been 
detected in Vietnam.  Dr. C.T. reported that "with a high 
degree of certainty" the Veteran's exposure to blastomycosis 
occurred while residing in Mississippi.  He also opined that 
no residual disability resulted from the skeletal 
blastomycosis infection.   

Analysis

The Veteran contends that herbicide exposure, including Agent 
Orange, during his service in Vietnam resulted in his 
subsequent development of skeletal blastomycosis, which 
caused the right leg weakness as a residual disability.  As 
noted above, the Veteran is presumed to have been exposed to 
herbicide during service.  38 C.F.R. § 3.307(a)(6)(iii).  
Thus, the determinative issue becomes whether the medical 
record shows an etiological link between herbicide exposure 
and skeletal blastomycosis or his symptoms of right leg 
weakness.

The medical record showed that the Veteran had a 
blastomycosis infection after complaining of pulmonary 
disorders and right leg weakness.  By August 2001, the 
blastomycosis had been successfully treated, but the Veteran 
continued to experience nerve dysfunction in his right leg.  
Dr. W.C. could not find an etiology to explain the residual 
right leg neuropathy, but commented that it was "at least 
possible" that it was related to Agent Orange.  The Board 
finds this opinion to be speculative.  The law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has also been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Thus, 
Dr. W.C. statement is not competent medical evidence of an 
etiology related to herbicides.  

Aside from Dr. W.C.'s July 2002 letter, there is no medical 
evidence suggesting that the Veteran's blastomycosis 
infection or recurring right leg disorders are in any way 
related to herbicide exposure.  The neurologist, Dr. R.W., 
cited the Veteran's contention that his right leg disorder 
was related to herbicide exposure in Vietnam.  See Dr. R.W. 
September 2002 letter.  However, Dr. R.W. immediately 
dismissed service in Vietnam as a possible etiology since the 
Veteran's symptoms occurred many years after service.  See 
id.  He declined to list an etiology.  

The physician conducting the April 2009 VA examination opined 
that it is "unlikely" a latent pulmonary infection would 
manifest 30 years later as blastomycosis.  She also opined 
that the recurring right leg weakness related to a 
demyelinating lesion of the cervical spine, rather than any 
residual from the treated blastomycosis infection.  She 
declined to give an opinion as to the etiology of the right 
leg weakness since it was dependent on the etiology of the 
demyelinating lesion of the cervical spine.  

In order to clarify the record, the Board made a September 
2009 request for medical expert opinions by a neurologist and 
infectious disease specialist.  The neurologist diagnosed 
probable neuromyelitis optica to explain the Veteran's 
present right leg symptoms.  She stated that there is no 
evidence showing this disorder is in any way related to 
herbicide exposure.  The infectious disease specialist (Dr. 
C.T.) concluded that blastomycosis infection occurred while 
the Veteran resided in Mississippi.  He explained the fungus 
is shown to exist in the south central United States and not 
shown to exist in Vietnam.  Also, Dr. C.T. concluded there 
was no residual disability from the past blastomycosis 
infection.  

The Board finds that the competent medical evidence does not 
support an herbicide etiology for the Veteran's blastomycosis 
infection or the chronic right leg disorders.  As discussed 
above, Dr. W.C.'s opinion is speculative and cannot be used 
to establish an herbicide etiology.  Stegman, supra.; Warren, 
supra.  The physician conducting the April 2009 VA 
examination ruled out the present right leg weakness being 
related to the blastomycosis infection.  Subsequently, 
medical expert opinions by a neurologist and infectious 
disease specialist indicated that the blastomycosis infection 
and the present right leg weakness were not in any way 
related to herbicide exposure.  Without competent medical 
evidence supporting the Veteran's assertion that his 
blastomycosis infection or right leg weakness is related to 
herbicide exposure, the claim is denied.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2002, 
prior to the date of the issuance of the appealed 
April 2002 rating decision.  The Board further notes that, in 
November 2007, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
April 2002 rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statement of the Case issued 
in June 2009.  This course of corrective action fulfills VA's 
notice requirements.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in April 2009 and two medical 
expert opinions.  The April 2009 VA examination report and 
the two medical expert opinions are fully adequate for the 
purposes of adjudication.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The April 2009 VA examination report 
reflects a thorough review of the claims file, physical 
examination, and medical opinion.  The medical expert 
opinions showed an extensive review of the claims file and 
specialist's opinion accompanied by a scientific rationale.  
VA fulfilled its duty to assist by obtaining the requisite 
medical examination and expert opinion to fairly adjudicate 
the Veteran's claim.  See id.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


ORDER

Service connection for skeletal blastomycosis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


